Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 1 of 11 Page ID #:2566



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10

11        TRACEY S.,1                          Case No. 5:19-cv-02372-MAA
12
                            Plaintiff,
13                                             MEMORANDUM DECISION AND
                v.                             ORDER AFFIRMING DECISION OF
14                                             THE COMMISSIONER

15        ANDREW M. SAUL,
          Commissioner of Social Security,
16
                            Defendant.
17

18

19             On December 10, 2019, Plaintiff filed a Complaint seeking review of the
20    Social Security Commissioner’s final decision partially granting her application for
21    Supplemental Security Income pursuant to Title XVI of the Social Security Act.
22    This matter is fully briefed and ready for decision. For the reasons discussed
23    below, the Commissioner’s final decision is affirmed, and this action is dismissed
24    with prejudice.
25    ///
26    1
        Plaintiff’s name is partially redacted in accordance with Federal Rule of Civil
      Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
27    Administration and Case Management of the Judicial Conference of the United
      States.
28
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 2 of 11 Page ID #:2567



  1                            ADMINISTRATIVE HISTORY
  2         In 2014, Plaintiff filed applications for Disability Insurance Benefits and
  3   Supplemental Security Income, alleging disability beginning on May 20, 2013.
  4   (Administrative Record [AR] 147, 118-19, 315-27.) Plaintiff alleged disability due
  5   to a manic disorder, bipolar disorder, high blood pressure, vertigo, asthma, stomach
  6   stapling, arthritis, headaches, sleep apnea, non-cancerous tumors on the thyroid
  7   glands, hyperactive thyroid, a disc problem in the lower back, possible breast
  8   cancer, insomnia, edema, depression, anxiety, and a hysterectomy due to
  9   endometriosis. (AR 96-97, 120.) After the applications were denied initially and
10    on reconsideration, and after an administrative hearing, an Administrative Law
11    Judge (“ALJ”) denied Plaintiff’s claims in a decision filed on May 2, 2017. (AR
12    147-57.)
13          On June 28, 2018, the Appeals Council granted review and remanded the
14    matter to the ALJ for further proceedings. (AR 164-68.) A different ALJ held a
15    hearing on December 4, 2018. (AR 70-95.) Plaintiff appeared at the hearing with
16    counsel, and the ALJ heard testimony from Plaintiff and a vocational expert. (Id.)
17    In a partially favorable decision filed on January 10, 2019, the ALJ found that
18    Plaintiff was disabled beginning on November 22, 2016 (the date of her fiftieth
19    birthday, when her age category changed), but not earlier. (AR 14-26.)
20          As to the earlier period of non-disability, the subject of this appeal, the ALJ
21    made the following findings pursuant to the Commissioner’s five-step evaluation.
22    Plaintiff had not engaged in substantial gainful activity since her alleged disability
23    onset date of May 20, 2013. (AR 17.) She had severe impairments consisting of
24    “degenerative disc disease of the lumbar spine; obesity; asthma; fracture, left ankle;
25    hypertension; subarachnoid hemorrhage; deep vein thrombosis; pulmonary emboli;
26    bipolar disorder; and anxiety[.]” (Id.) She did not have an impairment or
27    combination of impairments that met or medically equaled the requirements of one
28    of the impairments from the Commissioner’s Listing of Impairments. (AR 17-18.)
                                                 2
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 3 of 11 Page ID #:2568



  1   She had a residual functional capacity for sedentary work with several additional
  2   limitations. (AR 18-19.) Plaintiff was unable to perform her past relevant work as
  3   a cashier/checker and companion. (AR 23-24.) However, she could perform other
  4   jobs existing in significant numbers in the national economy, in the occupations of
  5   inspector, assembler, and polisher. (AR 25.) Accordingly, the ALJ concluded that
  6   Plaintiff was disabled beginning on November 22, 2016, but not earlier. (AR 26.)
  7         On October 22, 2019, the Appeals Council denied Plaintiff’s request for
  8   review. (AR 1-6.) Thus, the ALJ’s decision became the final decision of the
  9   Commissioner.
10

11                                      DISPUTED ISSUE
12          The parties raise the following disputed issue regarding the ALJ’s finding of
13    non-disability for the period prior to November 22, 2016: whether the ALJ properly
14    resolved the conflict in the vocational evidence presented. (ECF No. 19, Parties’
15    Joint Stipulation [“Joint Stip.”] at 5.)
16

17                                 STANDARD OF REVIEW
18          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s final
19    decision to determine whether the Commissioner’s findings are supported by
20    substantial evidence and whether the proper legal standards were applied. See
21    Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.
22    2014). Substantial evidence means “more than a mere scintilla” but less than a
23    preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter
24    v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such
25    relevant evidence as a reasonable mind might accept as adequate to support a
26    conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a
27    whole, weighing both the evidence that supports and the evidence that detracts from
28    the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
                                                 3
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 4 of 11 Page ID #:2569



  1   susceptible of more than one rational interpretation, the Commissioner’s
  2   interpretation must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
  3   2007).
  4

  5                                      DISCUSSION
  6   A.    Legal Standard.
  7         At step five of the Commissioner’s five-step sequential evaluation process,
  8   “the burden shifts to the Commissioner to demonstrate that the claimant is not
  9   disabled and can engage in work that exists in significant numbers in the national
10    economy.” Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); see also 20 C.F.R.
11    §§ 404.1566(b), 416.966(b). An ALJ’s determination at step five involves
12    “exploring two issues.” See Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019).
13    First, the ALJ must identify the types of jobs that a person could perform despite
14    the claimant’s limitations. See id. Second, the ALJ must ascertain that such jobs
15    exist in significant numbers in the national economy. See id. Here, Plaintiff’s
16    challenge goes to the second issue of job numbers.
17          An ALJ may rely on a VE’s testimony regarding the number of relevant jobs
18    in the national economy. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.
19    2005). “A VE’s recognized expertise provides the necessary foundation for his or
20    her testimony. Thus, no additional foundation is required.” Id. “[A]s is clear from
21    the language of Bayliss, at least in the absence of contrary evidence, a VE’s
22    testimony is one type of job information that is regarded as inherently reliable; thus,
23    there is no need for an ALJ to assess its reliability.” See Buck v. Berryhill, 869 F.3d
24    1040, 1051 (9th Cir. 2017).
25

26    B.    Background.
27          The ALJ and Plaintiff’s counsel each questioned the VE about Plaintiff’s
28    ability to perform work existing in significant numbers in the national economy.
                                                4
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 5 of 11 Page ID #:2570



  1   The ALJ asked the VE a hypothetical question that contemplated an individual
  2   limited to a range of sedentary work that included, in pertinent part, further
  3   limitations to simple, routine tasks; simple work-related decisions with few changes
  4   in the workplace; and occasional contact with supervisors, co-workers, and the
  5   public. (AR 87-88.) The VE testified that such a person could perform three
  6   occupations: (1) inspector (Dictionary of Occupational Titles [DOT] 726.684-110),
  7   which has 25,000 jobs in the national economy; (2) assembler (DOT 726.685-066),
  8   which has 30,000 jobs in the national economy; and (3) polisher (DOT 713.684-
  9   038), which has 20,000 jobs in the national economy. (AR 88-89.)
10          Plaintiff’s counsel then questioned the VE about his job numbers. (AR 91.)
11    When asked to supply the Standard Occupational Classification (“SOC”) code for
12    any of the occupations he had identified, the VE responded that he did not have that
13    information with him. (Id.)2 When asked to explain how he had arrived at his job
14    numbers, the VE responded as follows:
15          That’s based on the heading in the DOT. As you probably are aware
16          that these jobs are categorized, most of them, by industry. And then
17          there’s a listing in the DLS3 with the same, if not similar industry.
18          You have to scour, for lack of a better term, the DOT, eliminate the
19          jobs that no longer exist, which we know and identify the jobs that
20          continue to exist, based on the headings in the DOT. Like the
21          electronics industry an there’s [sic] a listing in the BLS with the
22          heading of electronic and you have to just go by the description of the
23          jobs in the field, and, therefore, you get an estimate and you get an
24          idea of the numbers. All these numbers are estimates.
25
      2 An SOC code provides information about job numbers, which the DOT does not.
26    See Brault v. Social Sec. Admin., Com’r, 683 F.3d 443, 446 (2d Cir. 2012) (per
      curiam).
27
      3 It is likely that the VE did not say “DLS” but rather said “BLS,” an abbreviation
28    for the United States Bureau of Labor Statistics.
                                                 5
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 6 of 11 Page ID #:2571



  1   (AR 91-92.)
  2         When pressed further by Plaintiff’s counsel, the VE testified, “I think we
  3   should follow the industry, matching with the DOT, in the BLS, as best we can, and
  4   arrive at an estimated number.” (AR 92.) And when Plaintiff’s counsel asked the
  5   VE whether he uses tools such as “a crosswalk or a Matrix” to arrive at his job
  6   numbers, the VE testified, “I don’t go by numbers that way. That would be
  7   confusing.” (AR 92-93.)4
  8         The day after the hearing, Plaintiff’s counsel submitted a brief to the ALJ
  9   challenging the reliability of the VE’s testimony. (AR 506-654.) Plaintiff’s
10    counsel argued that the VE overstated the number of available jobs, which would
11    be significantly eroded because of Plaintiff’s limited abilities in several areas such
12    as engaging in contact with others, standing, walking, sitting, and lifting. (AR 511-
13    13.) As support, Plaintiff’s brief attached several relevant excerpts from job
14    publications such as the DOT, the Occupational Outlook Handbook, County
15    Business Patterns, and O*NET. (AR 515-654.)
16          In her decision, the ALJ did not address any of Plaintiff’s post-hearing
17    evidence but instead accepted the VE’s testimony in its entirety to find that Plaintiff
18    could perform the occupations of inspector, assembler, and polisher. (AR 25.)
19    Thus, the ALJ concluded at step five that Plaintiff was not disabled for the relevant
20    period. (Id.)
21

22    C.    Analysis.
23          A court that must review a VE’s testimony for substantial evidence may
24    consider circumstances such as, for example, the VE’s credentials, the cogency of
25    his testimony and use of a well-accepted methodology, and the existence of
26    conflicting evidence in the rest of the record. See Biestek, 139 S. Ct. at 1155.
27    4 A crosswalk publication assists in the calculation of job numbers by providing an
      SOC code for a corresponding DOT code. See Goode v. Commissioner of Social
28    Security, 966 F.3d 1277, 1281 (11th Cir. 2020).
                                                 6
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 7 of 11 Page ID #:2572



  1   Based on these considerations, the VE’s testimony in this case was sufficient to
  2   “clear the substantial-evidence bar.” See id. at 1156.
  3         In the first place, the VE’s credentials, which Plaintiff did not challenge (AR
  4   86-87), were more than adequate. The VE had a graduate degree in vocational
  5   rehabilitation, 35 years of experience as a vocational rehabilitation counselor, and
  6   experience testifying as a VE for Social Security disability hearings since 1993.
  7   (AR 503-04.)
  8         Moreover, the VE’s testimony was sufficiently cogent such that a reviewing
  9   court could discern how he had arrived at his job numbers, and it was based on a
10    well-accepted methodology. The VE explained with sufficient clarity that he
11    matched the relevant DOT codes to similar industries described by the BLS, after
12    scouring the DOT for jobs that no longer existed and that continued to exist. (AR
13    91-92.) This is a well-accepted methodology to calculate job numbers. See Wright
14    v. Berryhill, 692 F. App’x 496, 496-97 (9th Cir. 2017) (“In determining the number
15    of jobs [the claimant] could perform, the VE consulted reliable sources — the
16    Dictionary of Occupational Titles (DOT), the Bureau of Labor Statistics (BLS), and
17    her own professional experience.”) (citing 20 C.F.R. § 404.1566). Thus, the VE’s
18    testimony makes this case distinguishable from the non-Ninth Circuit cases Plaintiff
19    cites (Joint Stip. at 19) for the proposition that a VE’s testimony does not rise to the
20    level of substantial evidence when it is unintelligible or is based on clearly mistaken
21    citations to job information. The record does not show that the VE’s testimony
22    here was unintelligible or relied on mistaken citations to job information.
23          The final consideration, which is the crux of Plaintiff’s argument, goes to the
24    existence of conflicting evidence in the record, specifically, Plaintiff’s post-hearing
25    evidence about job numbers. Plaintiff argues that the ALJ’s failure to address it
26    was reversible legal error. (Joint Stip. at 6-7, 13, 18-19.) But an ALJ “need not
27    discuss all evidence presented to her. Rather, she must explain why significant
28    probative evidence has been rejected.” Vincent on Behalf of Vincent v. Heckler,
                                                 7
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 8 of 11 Page ID #:2573



  1   739 F.2d 1393, 1394-95 (9th Cir. 1984) (per curiam) (emphasis in original; citation
  2   and internal quotation marks omitted).
  3         Plaintiff’s post-hearing evidence did not qualify as significant and probative
  4   evidence. It was not striking in the sense that it showed a vast discrepancy with the
  5   VE’s job numbers based on the same source that the VE had used. Cf. Buck, 869
  6   F.3d at 1046-47, 1052 (holding that an ALJ was required to address a “vast
  7   discrepancy between the VE’s job numbers and those tendered by [the claimant],
  8   presumably from the same source”). Rather, Plaintiff’s post-hearing submission
  9   admittedly relied on different sources and a different methodology, which the VE
10    found “confusing” (Joint Stip. at 11; see also AR 92-93), to arrive at alternative job
11    numbers. This was not evidence that the ALJ was required to discuss. See Howard
12    v. Astrue, 330 F. App’x 128, 131 (9th Cir. 2009) (claimant’s evidence about job
13    numbers “did not provide ‘significant probative evidence’ regarding how many jobs
14    were available in the local and national economies. The ALJ properly relied on the
15    VE’s testimony for that information”); Crane v. Barnhart, 224 F. App’x 574, 578
16    (9th Cir. 2007) (claimant’s documentation regarding numbers of available jobs was
17    “neither significant nor probative” because it “did not provide information
18    regarding how many jobs were available in the local and national economies, and
19    even if it had, the ALJ already relied on a proper source for that information — the
20    VE’s testimony, based on the DOT”); see also Brault, 683 F.3d at 448 (holding that
21    an ALJ was not required to provide a specific analysis of a claimant’s post-hearing
22    memorandum objecting to a VE’s testimony about job numbers).
23          At most, Plaintiff’s post-hearing brief appears to have offered an alternative
24    scenario, based on different sources and methods, of how many jobs were available
25    in the national economy. This was not enough to squarely contradict the VE’s
26    testimony such that the ALJ should not have accepted it. See Morgan v.
27    Commissioner of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999) (“Where
28    the evidence is susceptible to more than one rational interpretation, it is the ALJ’s
                                                 8
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 9 of 11 Page ID #:2574



  1   conclusion that must be upheld.”) (citation omitted); see also Webster v.
  2   Commissioner of Social Security, 773 F. App’x 553, 555 (11th Cir. 2019) (per
  3   curiam) (claimant did not undermine a VE’s testimony about job numbers, which
  4   was based on the VE’s personal knowledge of job industries, with different job
  5   numbers reported by the Bureau of Labor Statistics).
  6          In sum, the relevant considerations reveal that the VE’s credentials were
  7   sufficient and went unchallenged, that he explained his opinion with sufficient
  8   cogency and based it on a well-accepted methodology, and that his testimony was
  9   not squarely contradicted by Plaintiff’s post-hearing evidence of alternative job
10    numbers. Thus, the VE’s testimony was sufficient to support the ALJ’s conclusion
11    at step five.
12           Plaintiff’s additional arguments do not call for a different result. Plaintiff
13    argues that he was stymied in his attempt to cross-examine the VE because of the
14    VE’s inability to provide the SOC codes for the relevant occupations. (Joint Stip. at
15    10; see also AR 91.) But this fact does not mean the VE’s testimony failed to clear
16    the substantial-evidence bar. See Ford v. Saul, 950 F.3d 1141, 1159-60 (9th Cir.
17    2020) (rejecting an argument that a VE’s inability to produce information upon
18    request meant her testimony was not substantial evidence, noting the absence of any
19    “free-standing procedural rule under which a vocational expert would always have
20    to produce [her underlying data] upon request”) (alteration in original, quoting
21    Biestek, 139 S. Ct. at 1154).
22           Plaintiff relatedly argues that the VE did not sufficiently explain his
23    methodology, thus suggesting that the VE’s testimony was not “reliable,” or was
24    based on “[i]rrational preferences.” (Joint Stip. at 11.) Contrary to Plaintiff’s
25    suggestions, the VE’s testimony was sufficient to support the ALJ’s conclusions.
26    The VE, drawing on decades of experience (AR 503-04), testified with sufficient
27    clarity that he had arrived at his job numbers by using widely-accepted government
28    sources of job information, the DOT and the BLS, to estimate job numbers for DOT
                                                  9
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 10 of 11 Page ID #:2575



  1   occupations that he had verified still existed (AR 91-92). The VE’s failure to give a
  2   more detailed explanation than that does not mean his testimony failed to clear the
  3   substantial-evidence bar. See Biestek, 139 S. Ct. at 1157 (“Even though the
  4   applicant might wish for the data, the expert’s testimony still will clear (even
  5   handily so) the more-than-a-mere-scintilla threshold.”). And, as noted, a VE’s
  6   “recognized expertise provides the necessary foundation for his or her testimony”
  7   so that “no additional foundation is required.” See Bayliss, 427 F.3d at 1218; see
  8   also Pena v. Commissioner of Social Sec., 489 F. App’x 401, 403 (11th Cir. 2012)
  9   (ALJ was entitled to rely upon a VE’s “experience” and “his personal knowledge of
 10   those jobs,” “without requiring the VE to provide a comprehensive statistical
 11   explanation of how he arrived at the . . . job number figures”). Given the VE’s
 12   expertise and the content of his testimony, the ALJ was entitled to credit that
 13   testimony without questioning it further. See Bayliss, 427 F.3d at 1218 n.4 (ALJs,
 14   who are not bound by the Federal Rules of Evidence, are not required to perform a
 15   gatekeeping function to screen a VE’s testimony for relevance and reliability).
 16   “Moreover, our inquiry ‘defers to the presiding ALJ, who has seen the hearing up
 17   close.’” Ford, 950 F.3d at 1159 (quoting Biestek, 139 S. Ct. at 1157).
 18         Plaintiff finally argues that the DOT, on which the VE relied, is outdated and
 19   should be jettisoned in favor of a more reliable source of job information, O*NET.
 20   (Joint Stip. at 12-13.) The DOT, however, is the Commissioner’s “primary source
 21   of reliable job information regarding jobs that exist in the national economy.” See
 22   Zavalin v. Colvin, 778 F.3d 842, 845-46 (9th Cir. 2015) (citation and internal
 23   quotation marks omitted). In contrast, the Commissioner determined in 2010 “that
 24   O*NET in its current form was not suitable for disability claims adjudications.”
 25   See O’Neal v. Commissioner of Social Security, 799 F. App’x 313, 317 and n.1 (6th
 26   Cir. 2020). Moreover, although the DOT is listed in the Commissioner’s
 27   regulations as a publication that is subject to administrative notice for job
 28   information, O*NET is not. See 20 C.F.R. §§ 404.1566(d), 416.966(d). Thus, the
                                                10
Case 5:19-cv-02372-MAA Document 20 Filed 02/03/21 Page 11 of 11 Page ID #:2576



  1   VE’s testimony, and the ALJ’s reliance on it, were not undermined by the VE’s use
  2   of the DOT.
  3

  4   D.    Conclusion.
  5         The VE’s testimony cleared the substantial-evidence bar and, thus, supported
  6   the ALJ’s conclusion at step five that Plaintiff could perform a significant number
  7   of jobs in the national economy for the relevant period. Moreover, the ALJ did not
  8   commit reversible legal error by failing to address Plaintiff’s post-hearing evidence
  9   about job numbers. In sum, reversal is not warranted.
 10

 11                                         ORDER
 12         It is ordered that Judgment be entered affirming the decision of the
 13   Commissioner of Social Security and dismissing this action with prejudice.
 14

 15   DATED: February 3, 2021
 16

 17                                          MARIA A. AUDERO
                                             UNITED STATES MAGISTRATE JUDGE
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               11
